  Case: 5:18-cv-00551-CHB Doc #: 19 Filed: 06/17/19 Page: 1 of 1 - Page ID#: 54




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                    CENTRAL DIVISION
                                       (at Lexington)

  SANDRA GAYHEART,                                    )
                                                      )
             Plaintiff,                               )         Civil Action No. 5:18-CV-551-CHB
                                                      )
  v.                                                  )
                                                      )    ORDER OF DISMISSAL WITHOUT
  LIFE INSURANCE COMPANY OF                           )            PREJUDICE
  NORTH AMERICA, d/b/a CIGNA                          )
  GROUP INSURANCE,                                    )

             Defendant.
                                         ***    ***       ***    ***
        The Court having been advised by counsel that settlement has been reached on all matters

in this case [R. 18],

        IT IS HEREBY ORDERED as follows:

        1.        This action is DISMISSED WITHOUT PREJUDICE and STRICKEN from

the ACTIVE DOCKET.

        2.        The parties SHALL tender a stipulation of dismissal, signed by all parties who

have appeared and dismissing this case with prejudice, within forty-five (45) days from the

date of entry of this Order. If the settlement is not consummated and the stipulation of

dismissal is not filed within forty-five (45) days from the date of entry of this Order, the Court

will entertain a motion to redocket this action upon application to this Court.

        This the 17th day of June, 2019.




                                                 -1-
